DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 6/14/2022, with respect to the rejection(s) of claim(s) 1-10 under Lashinski and claims 12-18 and 20 under a combination of Lashinski and Stigall have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of combinations with Hacohen, which teaches anchors angled radially outwardly.  
The 112(f) interpretation no longer applies due to the amendments to the claims.   

Terminal Disclaimer
The terminal disclaimer filed on 6/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,555,813 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,180,005 (Lashinski et al.) in view of US Patent App. Pub. No. 2011/0224785 (Hacohen). 
Lashinski discloses an implant in Figure 19 that comprises a frame with upper and lower crowns, a plurality of anchors (1904) coupled to the lower crowns, and a plurality of collars (1902) coupled with upper crowns. When force is applied to the collars, they move in a downward direction of Figure 19 to compress adjacent struts towards one another and move the frame to a reduced diameter annulus remodeling configuration (See Figure 20).  Lashinski discloses a constricting loop (cable 638) encircling the frame proximate its lower crowns (see Figure 6E).  Lashinski explains that the loop functions to constrict the frame to a smaller diameter (col 19, l 6-20).  The constricting loop is capable of being actuated to constrict the frame during delivery or annulus remodeling or both.
The Lashinski device comprises anchors (605/1904) extending from the lower crowns, but fails to disclose the anchors oriented outwardly relative to the frame struts.  Lashinski does disclose the concept of anchors engaging tissue at an angle in Figure 5B. Hacohen discloses another heart valve prosthesis in Figure 3B having a frame (20) that is anchored to the body tissue with a plurality of spiral anchors (52).  Hacohen teaches by illustration that the anchors (52) are oriented to extend radially outwardly relative to the frame in order to engage the surrounding tissue and hold the implant in place at the native annulus [0087].  Hacohen discloses other embodiments in Figure 5A-C wherein the anchors (120) extend radially outwardly from the body of the prosthesis in order to apply a force against the native leaflets (30) and to hold the prosthesis at the desired location [0095-0097].  One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Lashinski so that the anchors are angled radially outwardly relative to the struts of the frame, as taught by Hacohen, as the modification merely involves a combination of known heart valve prostheses according to known methods in order to obtain a predictable result of anchoring the prosthesis within a native annulus.  
In regards to claim 2: the language “…configured to collapse the frame for insertion into a delivery catheter” is a functional recitation that is not given full patentable weight.  The prior art is not required to disclose the particular function, but merely to have the capability of performing the recited function in order to anticipate the claims.  The constricting loop is cinched using a constricting actuator (see description of mechanical drivers, actuators, spool at col 12, lines 22-67) in combination with a delivery catheter (col 13, lines 20-32).  Since the operator is able to determine the degree of cinching, the loop is considered to be capable of performing the function of collapsing the frame for insertion into the delivery catheter.  
Regarding claim 3: the loop is located at the lower crowns (Fig 6F). 
Regarding claims 4-6, helically wound anchors (2602) with anchoring heads (3002) are disclosed in Figures 26A-32.  A surface of the heads (3002) provides an abutment with the lower crowns in the position of Figure 30. 
Regarding claims 7-9, the collars (1701) may comprise tabs, or inwardly biased fingers, to engage grooves formed on the crowns (see Figures 17A-B) (column 19, line 44 - column 20). 
In regards to claim 10, the tabs are considered to be “vertically disposed” on the collars, as a vertical orientation may be achieved with rotation of the device in 3-D space. The collars and tabs are capable of being manipulated to a position in which one tab engages an underside of an upper crown.  
Regarding claim 11:  Although Lashinski and Hacohen fail to specify the anchors extend an angle between 300 and 600 from the frame struts, it can be seen in the illustrations of Hacohen that the angle formed between the anchors (120) and implant body is somewhere in the this range.  Lashinski teaches that it is within an ordinary level of skill in the art to modify the angle of an anchor and to orient an anchor between 30-60 degrees (column 25, lines 1-20).  It would have been an obvious matter of design choice to configure the anchors to extend between 300 and 600, as such a modification would have involved a mere change in size of a component (the angle), which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   It would have been further obvious to orient a portion of the lower crowns, to which the anchors are attached, to be oriented outwardly, in order to guide and support the anchors towards the radially outward orientation.  

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski et al. in view of Hacohen, as applied to claim 1 above, and further in view of US Patent Application Pub. No. 2016/0051323 (Stigall et al.).  
In regards to claims 12 and 20: the modified Lashinski frame discussed above is disclosed in combination with a delivery catheter (301) (see Fig. 3 and col 5, lines 35-50).  Lashinski fails to disclose an imaging catheter, but does discuss the use of imaging to view surrounding tissue and the implant during delivery (column 8, lines 19-23).  Stigall discloses an imaging catheter that is combined with a treatment device for performing a surgical procedure within vasculature [0006] for the purpose of providing a 3D image of the treatment site and avoid serious complications resulting from injury to the patient’s tissue during the procedure [0005].  The catheter comprises  a plurality of transducers [0049], such as a circumferentially arranged array of transducers [0052], and is configured to be guided to the target treatment site in combination with the surgical tool.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine an imaging catheter taught by Stigall with the delivery catheter and implant disclosed by Lashinski, in order to provide viewing of the treatment site and to avoid potential complications resulting from injury to the patient’s tissue.  
Regarding claim 13: Lashinski discloses the helical anchoring members (3002) of Figures 28-29 have caps (3002) that connect with actuating members in the form of rotational drivers that advance into tissue (col 24, lines 1-15). 
Regarding claim 14: a plurality of pusher members (1904) are illustrated in Figures 19-20 that engage with the collars (1902) to force them to advance over the struts (1903) to reduce the diameter of the frame (col 20, line 60 to col 21, line 25).  
Regarding claim 15: Stigall further discloses a centering device on the imaging catheter that aids in biasing the catheter away from a lumen wall in order to avoid perforation and/or dissection of the lumen wall (Figures 8-10 and [0006, 0010, 0069-0072]).  The balloon (631) and braided funnel are functionally to the claimed centering means interpreted under 112(f).   It would have been further obvious to include a centering means on the imaging catheter of the modified Lashinski assembly, as taught by Stigall, in order to avoid damage to the patient’s body.  Since the imaging catheter and implant are both centered with respect to the body lumen, the imaging catheter is centered relative to the implant. 
In regards to claim 16: Stigall teaches a circumferentially arranged array of transducers [0052].
Regarding claim 17:  Although Lashinski and Hacohen fail to specify the anchors extend an angle between 300 and 600 from the frame struts, it can be seen in the illustrations of Hacohen that the angle formed between the anchors (120) and implant body is somewhere in the this range.  Lashinski teaches that it is within an ordinary level of skill in the art to modify the angle of an anchor and to orient an anchor between 30-60 degrees (column 25, lines 1-20).  It would have been an obvious matter of design choice to configure the anchors to extend between 300 and 600, as such a modification would have involved a mere change in size of a component (the angle), which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   It would have been further obvious to orient a portion of the lower crowns, to which the anchors are attached, to be oriented outwardly, in order to guide and support the anchors towards the radially outward orientation.  
Regarding claim 18:  Lashinski discloses a constricting actuator for tightening the loop in order to facilitate collapse, or diameter reduction, of the frame (see description of force applied to cable 638 by mechanical actuators/drivers via the handle of the delivery catheter  (col 19, l 6-20).  

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 20 is allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Lashinski, fails to disclose the collars comprise an inwardly biased tab to engaged with an upper crown when the collars are slid over the upper crowns.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771